314 S.W.2d 108 (1958)
Ex parte Bryant W. BOWLES, Jr.
No. 29939.
Court of Criminal Appeals of Texas.
June 11, 1958.
Baldwin & Goodwin, Beaumont, for appellant.
Robert S. Coe, Dist. Atty., Kountze, Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
This is an appeal from an order entered in a Habeas Corpus Proceeing denying bail to appellant, who was in custody under warrant of a magistrate, he being charged by complaint with the offense of murder with malice.
Admittedly, since the order was entered by the District Judge denying bail, appellant has been indicted for the murder, hence the question presented on this appeal has become moot. Ex parte Cross, 127 Tex. Cr.R. 327, 76 S.W.2d 773; Ex parte Everett, 151 Tex. Crim. 22, 204 S.W.2d 980; Ex parte Alaniz, 157 Tex. Crim. 590, 251 S.W.2d 738; Ex parte Davis, Tex.Cr.App., 290 S.W.2d 669.
Under the authorities mentioned, it becomes our duty to dismiss the appeal.
The appeal is dismissed.